ON MOTION
SCHALL, Circuit Judge.

ORDER

Jean Francois Lauslega submits various documents of an unintelligible nature. The court considers, sua sponte, whether the United States Court of Federal Claims’ December 23, 2003 judgment dismissing Lauslega’s case for failure to state a claim should be summarily affirmed.
Lauslega filed a document with the trial court entitled “Complaint in International Law ad Normas Statutorum for Apology in Damages to Loss of Citizenship Rights in Contracts Consortia.” Based on its review of Lauslega’s complaint and several subsequently filed documents, the trial court held:
Examined from all directions, this Court can find no way, even if restated articulately, that plaintiff could state a claim for items like: “intermediary residual amparo replevin due on the Claim for Apology in quotents of U.S. seisins found in excess by supercedeas bioethical indulgences respecting the acknowledgment due in federal liability conceived in the U.S. Judiciary Branch extended throughout the U.S. Executive Branch full equity of obligation to respond on the matter of seizure of subject matter jurisdiction^] in U.S. District Courts suggesting bioethical seisins in both property and in freehold accounted thus to the risk of life re*714ferred uncontestable and conjugately reliant in full U.S. liability for jurisdictional misuse under F.R.C.P. Rule 63 and 28 U.S.C. 455[a][b][l] but not therein limited constructing bioethical risk at seisin of unethical replevin unavailable for Declaratory Relief in 42 U.S.C.1983,”
Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994) (summarily affirming the Court of Federal Claims’ dismissal of a complaint). The trial court was correct in concluding that Lauslega failed to state a claim in any of his pleadings and submissions and appropriately dismissed his case. Thus, because no substantial question exists regarding the outcome of Lauslega’s appeal, the court summarily affirms the judgment of the Court of Federal Claims dismissing Lauslega’s case.
Accordingly,
IT IS ORDERED THAT:
(1) The Court of Federal Claims’ order is summarily affirmed.
(2) All pending motions are moot.
(3) Each side shall bear its own costs.